Citation Nr: 1717298	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-18 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for a leg disability.

4.  Entitlement to an initial rating in excess of 10 percent, for the period prior to February 16, 2011, and in excess of 30 percent thereafter for irritable colon syndrome.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a May 2011 rating decision the RO increased the evaluation of the Veteran's irritable colon syndrome from 10 percent disabling to 30 percent disabling, effective February 16, 2011.  

A hearing was held before the undersigned in February 2017.  The transcript is of record.

In a Substantive Appeal on a VA Form 9, dated in July 2012, the Veteran perfected an appeal of the issue of entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  The Veteran requested a hearing with regard to this issue.  This issue has not been certified to the Board for adjudication and is awaiting a hearing.  As such, the issue is not currently before the Board.  

The Board notes that vocational rehabilitation records were associated with the claims file after the issuance of the most recent Supplemental Statement of the Case.  However, the records do not bear upon the outcome of the Veteran's claim for a higher evaluation for irritable colon syndrome.  As such, the Board finds that it may proceed with adjudication.

The issue of entitlement to TDIU is an element of a claim for a higher initial rating or increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board finds that the issue of entitlement to a TDIU has been raised as part and parcel of the claim for a higher evaluation for irritable colon syndrome.

The issues of entitlement to service connection for chronic fatigue syndrome, a thyroid disorder, and a leg disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the rating period on appeal, the Veteran's irritable colon syndrome has been manifested by severe irritable colon syndrome or more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent disabling for irritable colon syndrome have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's irritable colon syndrome is rated as 10 percent disabling from January 31, 2008 (the date of the claim for service connection), to prior to February 16, 2011, and 30 percent disabling thereafter under Diagnostic Code 7319.  Diagnostic Code 7319 provides that a noncompensable evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In a statement received in May 2008 the Veteran reported that she had constant problems with her abdomen.  She reported that she was either constipated or had diarrhea.  She stated that she had cramping and diarrhea usually after eating and sometimes while eating.  She reported that six tablets of Imodium helped.

The Veteran was afforded a VA examination in June 2008.  The Veteran reported having abdominal cramps that started about five years prior.  She also noted that five years prior she had occasional diarrhea.  Prior to getting out of service she was reported to be lactose intolerant.  She continued to have some upset stomach and occasional diarrhea from milk and dairy products, as well as cramping with most foods.  She had been given Imodium which she took and, on occasion, she had some constipation which alternated with diarrhea.  There were no incapacitating episodes or accidental soiling.  She had been working as a medical assistant and clerical worker since 1996.  The Veteran did not appear to have a significant amount of nausea and vomiting, and constipation did not appear to be a problem except for due to the Imodium she had been taking.  She had diarrhea, it was difficult to define the frequency or severity.  However, the examiner noted that it sounded like it was relatively mild.  The cramping that she had was maybe just under one time a day.  The abdominal pain did not cause a significant amount of distress.  There was no fecal discharge or fecal incontinence.  She appeared to be having some success with the medication that she was taking without significant side effects.  She did not have an ostomy.  She had never had any externalizing surgeries and no apparent signs of anemia.  There were no reports of hematemesis or melena.  There were no incapacitating episodes due to stomach or a duodenal disease.  She had missed a few days of work due to migraines and bronchitis but not due to gastrointestinal problems.

Physical examination of the abdomen revealed bowel sounds throughout and it was nontender.  The examiner diagnosed the Veteran, in part, with irritable bowel, mild preexisting condition.  The examiner reported that it appeared that the Veteran had chronic gastrointestinal upset and chronic cramping that appeared to be non-incapacitating.  

In May 2009 the Veteran was afforded a VA examination.  The Veteran reported weight loss.  She denied nausea and/or vomiting.  She reported constipation and diarrhea.  She indicated that she routinely carried Imodium in her purse.  She reported three to four loose bowel movements sporadically on a given day.  On severity she reported three to four times a day.  The duration was momentary and it was episodic.  She denied fistula.  Treatment was Imodium.  The duration of treatment was ongoing.  The medication helped and there were no side effects.  She reported infrequent abdominal pain/distress/cramps.  The duration was minutes to hours at a time and the location was diffuse.  The Veteran denied recurrent abdominal pain or discomfort at least three days per month.  She reported that the condition did not have an effect on occupation, functioning, and activities other than using Imodium as needed.  

In a statement dated in June 2009, the Veteran reported that she had constipation with diarrhea but had more diarrhea than constipation.  Regular Imodium was noted to no longer help and that she was taking up to eight tablets a day.  She was taking Imodium Multi-Symptom.  She reported abdominal discomfort and pain with the constipation and diarrhea.  She reported several bowel accidents because she could not make it to the bathroom.  She noted that if she did not take the Imodium as soon as her stomach "rolls," she had uncontrollable diarrhea.  If she took the Imodium right away the diarrhea is not as long in duration.  

In a February 2010 treatment note the Veteran reported an increase in loose bowel movements and to be using eight tablets of Imodium per day.

In a statement from the Veteran's spouse, dated in February 2011, it was noted that the Veteran had problems with her bowels.  He reported that the Veteran had accidents in the car and at work.  He stated that she missed work because of the stomach issues.  At times she was doubled over in pain with constipation and bloating.  

The Veteran was afforded a VA examination in February 2011.  It was noted that the Veteran's disability was progressively worse.  She took two to ten pills of Imodium daily as needed.  There was a history of nausea less than weekly.  There was weekly constipation.  She had diarrhea four to six times daily.  The constancy was episodic and she had more than twelve attacks per year.  The duration of the episodes was two days.  She had intestinal pain that was suprapubic and described as colicky, crampy, and sharp.  The pain occurred several times daily and lasted minutes.  It was described as severe.  The Veteran had symptoms of bloating, weakness, fatigue, and alternating diarrhea and constipation.  She had episodes of fecal incontinence due to fecal urgency.  The Veteran was reported to be employed as a medical assistant, fulltime.  The Veteran was diagnosed with irritable bowel disease.  It impacted her occupational activities due to weakness or fatigue, fecal incontinence, and pain.  It caused increased absenteeism.  She had sudden, frequent interruptions to activities due to fecal frequency and urgency.  She had to be prepared with a change of clothes in case of fecal incontinence and the symptoms were distracting at best and incapacitating at worst.  The examiner summarized that the disability included symptoms of diarrhea alternating with constipation, fecal urgency, occasional nausea, fecal frequency, bloating, weakness, fatigue, intermittent abdominal cramps, intermittent abdominal pain, and episodes of fecal incontinence.  

In a statement from the Veteran's supervisor, dated in June 2011, it was noted that when the Veteran experienced instances of bowel issues she must quickly leave the work area to remedy the situation.  This had a direct negative impact on the process flow of the office.  

In a statement dated in January 2012 the Veteran reported that she had multiple bowel movements in clothing and at work and that it was very disruptive and increased her anxiety.

The Veteran was afforded a VA examination in December 2015.  The Veteran was diagnosed with irritable bowel syndrome.  The Veteran had alternating diarrhea and constipation, abdominal distention sometimes but not usually, nausea, and problems with soiling and abdominal pain.  The Veteran had more or less constant abdominal distress.  She had five exacerbations and/or attacks over the prior twelve months.  The Veteran was noted to have been working as a medical technologist up to August 2015 and stopped due to her intestinal condition, as well as other medical concerns.  The examiner noted that bathroom facility access would be required were sedentary gainful employment to be considered.  

Treatment notes thereafter indicate that the Veteran was to start a new job in June 2016.

During the period on appeal prior to February 16, 2011, the Veteran's irritable colon syndrome manifested symptoms which more nearly approximate a severe disability warranting an evaluation of 30 percent disabling.  A VA examiner in June 2008 reported that the Veteran's disability was mild.  However, she was noted in May 2009 to have three to four loose bowel movements sporadically on a given day.  The Veteran reported that she had constant problems with her abdomen, she noted that she was either constipated or had diarrhea, that she had cramping, reported needing to use up to eight tablets of Imodium to treat the symptoms, and reported accidents when she could not make it to the bathroom.  

Although the Veteran's use of Imodium prior to February 2011 reduced the Veteran's symptoms of irritable bowel syndrome, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56 (2012).  The rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7319 do not explicitly contemplate the ameliorative effects of medication, therefore, an evaluation should contemplate severity of the Veteran's irritable colon syndrome symptoms which would occur without medication. 

Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran had severe, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress for the period prior to February 16, 2011.  Therefore, an evaluation of 30 percent disabling is granted for irritable colon syndrome for the period prior to February 16, 2011.

Beginning February 16, 2011, the Veteran is already in receipt of the maximum scheduler evaluation available under Diagnostic Code 7319.  Consequently, a higher evaluation cannot be granted.

The Veteran has not raised any other issues in connection with the claim decided herein, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating of 30 percent, for irritable colon syndrome, is granted.


REMAND

The Veteran seeks entitlement to service connection for chronic fatigue syndrome, a thyroid disorder, and a leg disability.

The Veteran was noted to have a history of chronic fatigue syndrome in a May 2008 treatment note by an ear, nose, and throat doctor.  Further treatment records identify "chronic fatigue."  Statements by the Veteran and her spouse indicate fatigue.  Fatigue was noted upon examination regarding the Veteran's irritable colon syndrome.  In addition, the Veteran was noted to be waking at night due to posttraumatic stress disorder leaving her tired and there is an indication that the Veteran's tiredness may be related to antidepressant medication.  

The Veteran was afforded a VA examination in May 2009.  The Veteran denied new onset of debilitating fatigue that was severe enough to reduce or impair average daily activity below 50 percent of the Veteran's pre-illness activity level for a period of 6 months.  The Veteran was noted to maintain a full work week schedule, forty hours per week.  The Veteran did report generalized muscle aches or weakness.  After examination it was noted that chronic fatigue was not supported by physical examination, history, or laboratory studies.  The examiner noted that other medical conditions noted could account for the Veteran's symptoms of fatigue.  It may be reasonably associated with the Veteran's complicated history of multiple medical conditions including thyroid disease, migraines, recurrent pelvic pain secondary to history of ovarian cysts, as well as ongoing therapy for anxiety and depression/PTSD associated with sleep disturbances.  

As such, it remains unclear whether the Veteran has a separate disability manifested by fatigue.  Therefore, the Board finds it necessary to obtain a medical opinion.

The Veteran has been diagnosed with hypothyroidism secondary to Hashimoto's thyroiditis.  The Veteran has reported that her primary care provider has verified that stress can cause an autoimmune disorder and that her PTSD letter reinforces her exposure to stress.  As such, the Board finds it necessary to obtain a medical opinion regarding whether her hypothyroidism secondary to Hashimoto's thyroiditis is due to or aggravated by exposure to stress in service and/or due to or aggravated by her service-connected PTSD.

Service treatment records reveal that the Veteran was treated for a bilateral calf strain and shin splints in July 1989. In a treatment note dated in December 2010 it was reported that "[o]ne wonders whether she has significant case of restless leg syndrome."  It was also noted that the Veteran had been diagnosed with possible fibromyalgia.

The Veteran was afforded a VA examination in February 2009.  After examination the examiner diagnosed the Veteran with chronic bilateral shin splint syndrome with normal physical examination without any objective evidence of pathology at that time and chronic bilateral calf pain of unknown etiology.  The examiner stated that based on the entire review of the medical record it is possible that the Veteran had symptoms that are suggestive of shin splint syndrome while in the military.  However, she is asymptomatic as she has been sedentary and had not walked much during the past few days.  Based on this information it was the opinion of the examiner that her shin splint syndrome is at least as likely as not related to the complaints of pain she had in July of 1989 while she was in the service.  However the evaluation for her leg pain in 2003 was related to the calf muscle pain and that is not related to the leg pain that she complained of while in the service.  This present calf pain is not related to the lower back condition either.  This is isolated calf muscle pain she experiences spontaneously for a few minutes to hours without any particular association with any activities and she is not receiving any evaluation or treatment for this calf pain.

It is unclear whether the Veteran has a separate leg disability, to include restless leg syndrome, or whether the Veteran's reported symptoms are manifestations of fibromyalgia.  Therefore, the Board finds it necessary to afford the Veteran another examination.  

Vocational rehabilitation records indicate that in October 2013 the Veteran's service-connected disabilities were found to contribute in substantial part to impairment in employability.  In these records the Veteran reported that she last worked in October 2013.  However, in a December 2015 examination report, the Veteran was noted to have worked up until August 2015.  Subsequent treatment notes indicate that the Veteran was to start a new job in June 2016.  As such, the Veteran's periods of employment are not clear.  At the February 2017 hearing, she indicated that she was working but had missed several days over the previous 6 months because of her disabilities.  On remand the Veteran should be asked to identify her periods of employment.

The Veteran receives treatment from the VA.  The most recent VA treatment record associated with the claims file is dated in October 2016.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records dated since October 2016.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and report her employment status since October 2013.

2.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2016.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any fatigue disability found to be present.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should consider and discuss as necessary, VA medical examination reports and opine as to the following: 

(a) Does the Veteran have a separate disability manifested by fatigue?

(b) If the answer to (a) is yes, is it at least as likely as not (a 50 percent or greater probability) that any fatigue disability found to be present is related to or had its onset during service? 

(c) If not related to service, is it at least as likely as not that any fatigue disability found to be present represents a disability distinct from the Veteran's currently service-connected PTSD, irritable colon syndrome, and/or medications prescribed to treat her PTSD? 

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology the Veteran's hypothyroidism secondary to Hashimoto's thyroiditis.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should consider and discuss as necessary, VA medical examination reports and opine as to the following: 

(a) Is it at least as likely as not that any thyroid disorder found to be present is related to or had its onset during service, to include the stressful events in service? 

(b) If not related to service, is it at least as likely as not that any thyroid disorder found to be present is caused by or aggravated by the Veteran's service-connected PTSD?

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any bilateral leg disability found to be present.  The claims file and copies of all pertinent records should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should consider and discuss as necessary, prior VA medical examination reports and opine as to the following: 

(a)  Does the Veteran have a separately diagnosed disability affecting either leg?  

(b)  If so, is it at least as likely as not (a 50 percent or greater probability) that any bilateral leg disability found to be present is related to or had its onset during service, to include her inservice calf strain and shin splints? 

In rendering the opinion the examiner must comment upon the significance of the report of potential restless leg syndrome and fibromyalgia.

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


